UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR SERON RANDALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00174-MOC-1)


Submitted:   August 16, 2012                 Decided:   September 7, 2012


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Jenny Grus Sugar, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jamar Seron Randall seeks to appeal his conviction for

one   count    of   being       a    felon    in    possession         of   a   firearm,    in

violation of 18 U.S.C. § 922(g) (2006), and his ninety-two month

sentence.       The Government seeks enforcement of the appellate

waiver in Randall’s plea agreement.                         We dismiss in part and

affirm in part.

              Randall first challenges the district court’s denial

of his motion to withdraw his guilty plea.                         The district court’s

denial of a motion to withdraw a guilty plea is reviewed for

abuse of discretion.                United States v. Ubakanma, 215 F.3d 421,

424 (4th Cir. 2000).                “[A] defendant does not have an absolute

right    to   withdraw      a       guilty     plea,      even     before       sentencing.”

United   States     v.    Moore,       931    F.2d       245,    248   (4th     Cir.   1991).

Instead, he must show that a “fair and just reason” supports his

request to withdraw his plea.                      Id.     Our review of the record

leads    us   to    conclude         that     Randall’s         plea    was     knowing    and

voluntary,      and      that       the      district      court       correctly       denied

Randall’s motion to withdraw the plea.                          We therefore affirm the

district court’s denial.

              Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we further conclude that

Randall knowingly and voluntarily waived his right to appeal.



                                               2
The remaining       issues    Randall    seeks   to   raise    relating      to   his

conviction and sentence fall squarely within the compass of his

waiver     of     appellate    rights.       Accordingly,        we    grant      the

Government’s request to dismiss and dismiss the appeal in part.

            To the extent Randall makes any challenge that falls

outside     the     scope     of   his   waiver,      including       as   to     the

effectiveness of his counsel, we discern no cognizable error. *

Accordingly, we affirm the judgment of the district court.                         We

dispense    with     oral     argument    because     the     facts    and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




     *
       To the extent that Randall asserts that his trial counsel
did not provide effective representation, our review on direct
appeal is limited to the record. Having reviewed the available
record, we find no conclusive support for Randall’s claim. Any
ineffective assistance of counsel argument that Randall wishes
to assert that requires evidence beyond the record must be
raised, if at all, in a post-conviction proceeding pursuant to
28 U.S.C.A. § 2255 (West Supp. 2012).     E.g., United States v.
Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).



                                         3